                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


JASON SWANSON,

                   Plaintiff,
                                                   Case No. 19-cv-321-pp
      v.

NANCY A. BERRYHILL,

                   Defendant.


     ORDER GRANTING MOTION FOR LEAVE TO PROCEED WITHOUT
           PREPAYMENT OF THE FILING FEE (DKT. NO. 3)


      The plaintiff has filed a complaint seeking judicial review of a final

administrative decision denying his claim for disability insurance benefits

under the Social Security Act. Dkt. No. 1. He also filed a motion for leave to

proceed without prepaying the filing fee. Dkt. No. 3.

      To allow the plaintiff to proceed without paying the filing fee, the court

first must decide whether the plaintiff can pay the fee; if not, it must determine

whether the lawsuit is frivolous. 28 U.S.C. §§1915(a) and 1915(e)(2)(B)(i).

      The plaintiff used the form for seeking to appeal to the Seventh Circuit

without paying the filing fee, rather than the form for seeking such relief in the

district court. Despite that fact, the information he included in the affidavit

states that he has “no form of income except $192 in food stamps.” Dkt. No. 3

at 6. The plaintiff lists no other sources of income, no employment, no spouse

with employment, no cash on hand or in bank accounts, no assets and no


                                         1
money owed to him from any source. Id. at 2-5. The plaintiff’s affidavit lists no

expenses other than monthly food expenses of $192. Id. at 5. The plaintiff has

demonstrated that he cannot pay the $350 filing fee and $50 administrative

fee.

       The next step is to determine whether the case is frivolous. A case is

frivolous if there is no arguable basis for relief either in law or in fact. Denton v.

Hernandez, 504 U.S. 25, 31 (1992) (quoting Nietzke v. Williams, 490 U.S. 319,

325 (1989); Casteel v. Pieschek, 3 Fed. 1050, 1056 (7th Cir. 1993)). A person

may obtain district court review of a final decision of the Commissioner of

Social Security. 42 U.S.C. §405(g). The district court must uphold the

Commissioner’s final decision as long as the Commissioner used the correct

legal standards and the decision is supported by substantial evidence. See

Roddy v. Astrue, 705 F.3d 631, 636 (7th Cir. 2013).

       The plaintiff’s complaint states that the decision finding the plaintiff not

disabled “is not in accordance with the purpose and intent of the Social

Security Act, nor is it in accordance with the evidence, but contrary thereto, in

that the ALJ’s decision is not supported by substantial evidence and is

contrary to law.” Dkt. No. 1 at 2. At this early stage in the case, and based on

the information in the plaintiff’s complaint, the court concludes that there may

be a basis in law or in fact for the plaintiff’s appeal of the Commissioner’s

decision, and that the appeal may have merit, as defined by 28 U.S.C.

§1915(e)(2)(B)(i).




                                          2
      The court GRANTS the plaintiff’s motion for leave to proceed without

prepaying the filing fee. Dkt. No. 3.

      Dated in Milwaukee, Wisconsin this 19th day of April, 2019.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        United States District Judge




                                          3
